 1   STAN S. MALLISON (Bar No. 184191)
       StanM@TheMMLawFirm.com
     HECTOR R. MARTINEZ (Bar No. 206336)
 2     HectorM@TheMMLawFirm.com
     LEANNA M. SAC (SBN327353)
 3      LMSac@ TheMMLawFirm.com
     MALLISON & MARTINEZ
 4   1939 Harrison Street, Suite 730
     Oakland, California 94612-3547
 5   Telephone: (510) 832-9999
     Facsimile: (510) 832-1101
 6   Attorneys for Plaintiffs and a class of similar
     situated employees.
 7
     JOHN R. CONGER, State Bar No. 168114
 8   SHORE, McKINLEY, CONGER & JOLLEY & GALARNEAU, LLP
     3031 W. March Lane, Ste. 230
 9   Stockton, CA 95219
     Telephone: 209-477-8171
10   Email: jconger@smcslaw.com
     Co-Counsel for Defendants
11   OEI HOLDINGS, LLC, FF SUB, LLC, and
     DAVID N. RAJKOVICH
12   (Continues on next page)

13
                            UNITED STATES DISTRICT COURT
14
        EASTERN DISTRICT OF CALIFORNIA—DISTRICT OF SACRAMENTO
15
     ANGELA ALCAZAR, ROSA CAZAREZ,                     Case No. 2:19−CV−01209−KJM−AC
16   AMERICA DUARTE, MARIA TERESA
     VALDOVINOS, MARIA JUANA                           JOINT STIPULATION FOR
17   ZARAGOZA and LILIAN ANGUIANO, on                  VOLUNTARY DISMISSAL; AND
     behalf of themselves and all others               ORDER FOR DISMISSAL WITHOUT
18
     similarly situated,                               PREJUDICE
19                 Plaintiffs,
            vs.
20   OEI HOLDINGS, LLC AKA
     “FARMINGTON FRESH SALES, LLC”                     Hon. Kimberly J. Mueller
21   AKA “ONIONS, INC”; FF SUB, LLC, AKA
     “FARMINGTON FRESH CUTS, LLC”;                     Action Filed: 06/28/2019
22   DAVID N. RAJKOVICH; FRESH
23   INNOVATIONS CALIFORNIA, LLC, AKA
     “FRESH INNOVATIONS, LLC”; AC
24   FRESH BUYER, LLC; ARABLE CAPITAL
     PARTNERS, LLC; and Does 1 through 20,
25   inclusive,
                    Defendants.
26


                PLAINTIFFS’ NOTICE OF STIPULATION & VOLUNTARY DISMISSAL & ORDER
 1   CHARLES L. POST, State Bar No. 160443
     RYAN E. ABERNETHY, State Bar No. 267538
 2   WEINTRAUB TOBIN CHEDIAK COLEMAN GRODIN
     LAW CORPORATION
     400 Capitol Mall, 11th Floor
 3   Sacramento, CA 95814
     Telephone: 916/558.6000
 4   Facsimile: 916/446.1611
     Email: cpost@weintraub.com & rabernethy@weintraub.com
 5
     Co-Counsel for Defendants
 6   OEI HOLDINGS, LLC, FF SUB, LLC, and
     DAVID N. RAJKOVICH
 7

 8   LISA BLANCO JIMENEZ (SBN234671)
     NEUMILLER & BEARDSLEE
 9   Attorneys and counselors
     3121 W March Ln., Ste. 100,
10   Stockton, CA 95219-2367
     Phone Number: (209) 948-8200
11   Fax Number: (209) 948-4910
     Email: ljimenez@neumiller.com
12   Attorney for FRESH INNOVATIONS CALIFORNIA,
     LLC, AKA “FRESH INNOVATIONS, LLC”;
13   AC FRESH BUYER, LLC; ARABLE CAPITAL
     PARTNERS, LLC
14

15

16

17

18

19

20

21

22

23

24

25

26
                                             1
              PLAINTIFFS’ NOTICE OF STIPULATION & VOLUNTARY DISMISSAL & ORDER
 1          Plaintiffs ANGELA ALCAZAR, ROSA CAZAREZ, AMERICA DUARTE, MARIA

 2   TERESA VALDOVINOS, MARIA JUANA ZARAGOZA and LILIAN ANGUIANO (the
 3   latter will be a new party to be added to the Second Amended Complaint that Plaintiffs anticipate
 4
     to file shortly) (collectively referred as “PLAINTIFFS”) AND Defendants FRESH
 5
     INNOVATIONS CALIFORNIA, LLC, AKA “FRESH INNOVATIONS, LLC”; AND AC
 6
     FRESH BUYER, LLC; ARABLE CAPITAL PARTNERS, LLC, acting through counsel,
 7
     and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration
 8
     of a negotiated tolling agreement executed by them and attached hereto as Exhibit 1, to the
 9
     Dismissal Without Prejudice of this pending Action against them. This stipulation and tolling
10

11   agreement do not apply to DEFENDANTS OEI HOLDINGS, LLC AKA “FARMINGTON

12   FRESH SALES, LLC” AKA “ONIONS, INC”; FF SUB, LLC, AKA “FARMINGTON

13   FRESH CUTS, LLC”; DAVID N. RAJKOVICH.
14          Furthermore, Plaintiffs and Defendants FRESH INNOVATIONS CALIFORNIA,
15
     LLC, AKA “FRESH INNOVATIONS, LLC”; AC FRESH BUYER, LLC; AND ARABLE
16
     CAPITAL PARTNERS, LLC agreed that each party will bear their own attorney's fees and
17
     costs incurred up to the point of the dismissal of the above named parties.
18
     Respectfully submitted,
19

20
     Dated: March 19, 2020                          MALLISON & MARTINEZ
21

22                                                 By: /s/ Leanna M. Sac
                                                   Stan S. Mallison
23                                                 Hector R. Martinez
                                                   Leanna M. Sac
24                                                 Attorneys for Plaintiffs
     //
25   //
     //
26   //
                                                       2
                 PLAINTIFFS’ NOTICE OF STIPULATION & VOLUNTARY DISMISSAL & ORDER
 1

 2                                                         SHORE, McKINLEY, CONGER & JOLLEY
                                                           & GALARNEAU, LLP
 3

 4   Dated: March 19, 2020
                                                      By: /s/ Ryan Abernethy
 5
                                                           CHARLES L. POST
 6                                                         RYAN E. ABERNETHY
                                                           JOHN R. CONGER
 7                                                         Attorneys for Defendants
                                                           David N. Rajkovich, OEI
 8                                                         Holdings, LLC; FF Sub, LLC
 9

10                                                         NEUMILLER & BEARDSLEE
11
     Dated: March 19, 2020
12                                                    By: /s/ Lisa Blanco Jimenez
                                                          LISA BLANCO JIMENEZ
13                                                        Attorney for Defendants Fresh
                                                          Innovations California, LLC, Aka “Fresh
14
                                                          Innovations, LLC”;
15                                                        AC Fresh Buyer, LLC; and
                                                          Arable Capital Partners, LLC
16

17
     -----------------------------------------------------------------------------------------------------------------------
18

19                                                        ORDER

20            This stipulation is approved. The entire action is dismissed without prejudice
21   against DEFENDANTS FRESH INNOVATIONS CALIFORNIA, LLC, AKA “FRESH
22   INNOVATIONS, LLC”; AC FRESH BUYER, LLC; AND ARABLE CAPITAL

23   PARTNERS, LLC WITHOUT PREJUDICE as per the Parties tolling agreement.

24            IT IS SO ORDERED.

25   Dated: March 24, 2020.

26
                                                                3
                    PLAINTIFFS’ NOTICE OF STIPULATION & VOLUNTARY DISMISSAL & ORDER
